Citation Nr: 0715654	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  03-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Manila, Philippines


THE ISSUES


1.  Entitlement to service connection for ischemic heart 
disease. 

2.  Entitlement to service connection for avitaminosis. 

3.  Entitlement to service connection for beriberi heart 
disease. 

4.  Entitlement to service connection for helminthiasis. 

5.  Entitlement to service connection for malnutrition and 
other nutritional deficiencies. 

6.  Entitlement to service connection for pellagra. 

7.  Entitlement to service connection for a chronic 
psychosis. 

8.  Entitlement to service connection for an anxiety state. 

9.  Entitlement to service connection for a dysthymic 
disorder. 

10.  Entitlement to service connection for post traumatic 
osteoarthritis. 

11.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for dysentery.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel









INTRODUCTION

The veteran had periods of active service from December 1941 
to August 1942 and from March 1945 to June 1946.  He was a 
prisoner of war of the Japanese Government from April 9, 
1942, to August 7, 1942.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the VARO in Manila 
that denied entitlement to the benefits sought.

In testimony at a personal hearing at the Manila RO in 
November 2003, the veteran essentially raised the issue of 
his entitlement to service connection for post traumatic 
stress disorder (PTSD).  This matter has not been developed 
or adjudicated by the RO and is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran was a prisoner of war of the Japanese 
government from April to August 1942.

3.  The veteran's current heart disease is associated with 
his active service, including his time as a POW.

4.  It is not shown that the veteran has had avitaminosis, 
beriberi, helminthiasis, malnutrition, pellagra, a psychosis, 
an anxiety state, a dysthymic disorder, and/or post traumatic 
osteoarthritis post service.

5.  By rating decision dated in June 1995, service connection 
for dysentery with diarrhea was denied.  Service connection 
for dysentery with diarrhea was again denied by rating 
decision dated in June 2000.

6.  The evidence associated with the claims file subsequent 
to the June 2000 rating decision does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW


1.  Service connection for heart disease is warranted.  38 
U.S.C.A. §§1110, 5102-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§3.159, 3.303, 3.304 (2006).

2.  Service connection for avitaminosis, beriberi, 
helminthiasis, malnutrition, pellagra, a chronic psychosis, 
anxiety state, a dysthymic disorder and/or post traumatic 
osteoarthritis is not warranted.  38 U.S.C.A. §§1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§3.102, 
3.302, 3.304, 3.307, 3.309 (2006).

3.  The June 2000 rating decision denying service connection 
for dysentery with diarrhea is final.  New and material 
evidence has not been received, and the claim for service 
connection for dysentery is not reopened.  38 U.S.C.A. 
§§5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§3.104, 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)


The enactment of the VCAA, codified at 38 U.S.C.A. §§5102-
5103A, 5107 (West 2002 & Supp. 2005) significantly changed 
the law prior to the pendency of the claims.  VA has issued 
final regulations to implement these statutory changes.  See 
38 U.S.C.A. §§3.102, 3.156(a) 3.159, 3.326(a) (2006).  The 
VCA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA has 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159(b) with regard to notification, the VCAA 
notice must:  (1) inform the claimant about the information 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2005) (outlining the VCAA notice requirements).

Additionally, in March 2006 United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Dingess V. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§3.159(b) apply to all five elements of a service connection 
claim.  

Those five elements include:  (1) Veteran's status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159(b) require VA to review the information evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will substantiate or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Id. at 486.  

Additionally, this notice must include notice that a 
disability rating and an effective date of the order benefits 
will be assigned if service connection is awarded.  Id.  
While the veteran was not provided with a communication 
regarding the degree disability or the effective date of the 
disability should service connection be granted, as required 
by Dingess, the Board finds this to be essentially harmless, 
especially in light of the fact that the claims except for 
that involving heart disease have been denied and therefore 
there is no need for consideration of the question of the 
degree of disability to be assigned or the effective date of 
a disability award.  

With regard to the duty to assist the veteran, medical 
records from different sources identified by the veteran have 
been obtained and associated with the claims folder.  
Further, the veteran has been afforded examinations by VA 
over the years.  Further, he had the opportunity to present 
testimony at a hearing with a hearing officer at the Manila 
RO in November 2003.  A transcript of the proceedings is of 
record and has been reviewed.

In view of the foregoing, except for the claim with regard to 
dysentery, the Board finds that VA has satisfied its duties 
to inform and assist the veteran in the development of his 
claims.


Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.38 U.S.C.A. § 1110; 38 C.F.R. §3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. §3.303(d).

If a veteran is a former POW, and, as such, was interned or 
detained for not less than 30 days (as in the instant case), 
certain diseases, to include a psychosis, any of the anxiety 
states, dysthymic disorder, post traumatic osteoarthritis, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia), avitaminosis, beriberi, chronic 
dysentery, helminthiasis, malnutrition, pellagra, and other 
nutritional deficiencies shall be service-connected if 
manifested to degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. §3.307(d) are also satisfied.  
38 U.S.C.A. §§1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2006).  The term beriberi includes 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  38 C.F.R. §3.309(c), Note (2000).

In October 2004, the regulatory provisions promulgated a 
liberalizing issue that added atherosclerotic heart disease 
or hypertensive vascular disease to the presumptive diseases 
that could be service-connected in former POW's interned for 
any period of time.  

No minimum period of internment was required under the 
revised regulations, and localized edema in captivity need 
not be shown.  The requirement that the condition become 
manifest to a compensable degree at any time after discharge 
has remained.  See 38 C.F.R. §3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,053-60,090 (October 7, 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. §5107(b); 
38 C.F.R. §3.102.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of the disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Shedden v. Principi, 
381 F. 3d. 1163, 1167 (Fed. Cir. 2004), citing Hanson v. 
Principi, 16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F. 3d. 1378, 1380 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.)  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed here in.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires that the 
Board provide reasons for rejecting evidence favorable to the 
veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claims for all the disabilities at issue except 
for that involving heart disease.

With regard to the three different prongs that must be 
demonstrated for service connection to be awarded, the Board 
notes that if the veteran fails to demonstrate any one 
element, denial of service connection will result.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Shedden v. 
Principi, 381 F. 3d. 1163 (Fed. Cir. 2004).

With respect to the current disability prong, as reported 
above, the Court has indicated that "in the absence of proof 
of a present disability there can be no valid claim" of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  

A review of the evidence of record shows that the veteran was 
accorded a POW protocol examination by VA in May 1995.  Other 
than heart disease, no pertinent abnormality was identified.  
It was specifically stated that there was no beriberi, no 
helminthiasis, or malnutrition present.  

Additional medical evidence includes the report of a VA 
examination in January 2002, at which time it was again 
stated that there were no present signs or symptoms of 
malaria, beriberi, or malnutrition.  The medical evidence of 
record does not reveal the diagnosis of a chronic acquired 
psychiatric disorder, to include his psychosis, or an anxiety 
disorder.  

The veteran has submitted no medical evidence supporting his 
assertion that he has avitaminosis, beriberi, helminthiasis, 
malnutrition, pellagra, a psychosis, an anxiety disorder, 
dysthymic disorder and/or post traumatic osteoarthritis 
currently, let alone having any of the disabilities and 
having them shown to be causally related to his active 
service, including his time as a POW. Accordingly, service 
connection for the claimed disorders is denied. 


Service Connection for Heart Disease on a New Factual Basis

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§3.104, 
20.1103.  Pursuant to 38 U.S.C.A. §5108, a finally disallowed 
claim may be reopened if new and material evidence has been 
presented and secured with respect to the claim.  The 
pertinent regulation with regard to new and material evidence 
provides that new evidence means existing evidence not 
previously submitted to agency decision-makers. Material 
evidence means existing evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. §3.156(a) (2006).

In Hodge v. West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a  previously and finally disallowed 
claim, newly presented evidence must not be cumulative of 
evidence of record at the time of the last prior final 
disallowance, and must prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent evidence of record at the time of the June 
1995, 1996, and 2000 rating decisions included the service 
medical records, private medical records, and reports of VA 
examinations in May 1995 and April 2000.  

Other records include a private medical record dated in July 
1996 in which a private cardiologist stated that the veteran 
had first been seen by him in March 1976 for hypertension.  
He gave an impression of hypertensive vascular disease.  The 
VA examination in 1995 also resulted in documentation of the 
presence of heart disease.  

However, in an undated VA Form 10-0048 (former POW medical 
history), the veteran reported that he did not suffer from 
any localized edema during captivity or immediately after 
when released from captivity.  The service medical records 
and the records covering a number of years following service 
discharge do not reference the presence of findings 
indicative of the presence of heart disease.  

The regulatory provisions in effect prior to October 2004 
provided for service connection on a presumptive basis for 
former POW's who developed heart disease (with localized 
edema during captivity) which became manifest to a 
compensable degree at any time after service.  These 
provisions apply only to POW's detained not less than 30 
days.  38 C.F.R. § 3.309(c) (2004).

VA correctly applied the regulations with regard to service 
connection on a presumptive basis for former POW's in the 
prior rating decisions.

It was not until after the current reopened claim was 
received, January 12, 2001, that the regulatory provisions 
providing for service connection on a presumptive basis for 
former POW's who developed heart disease and complications 
were changed.  Currently, no minimum period of internment is 
required under the revised regulations, and localized edema 
in captivity need not be shown.  

With localized edema in captivity no longer being required, 
the medical evidence  shows that the veteran has heart 
disease and service connection on a presumptive basis is 
therefore in order.  The effective date of the regulation, is 
October 7, 2004, (see 38 C.F.R. §3.309(c)) and, therefore, 
that becomes the effective date for the award of service 
connection.


ORDER

Service connection for heart disease is granted.  To this 
extent the appeal is allowed, subject to the regulations 
providing for the award of monetary benefits.

Service connection for avitaminosis is denied.

Service connection for beriberi is denied.

Service connection for helminthiasis is denied.

Service connection for malnutrition is denied.

Service connection for pellagra is denied.

Service connection for chronic psychosis is denied.

Service connection for an anxiety state is denied.

Service connection for dysthymic disorder is denied.

Service connection for post traumatic osteoarthritis is 
denied.


REMAND


With regard to the claim for dysentery, a review of the 
record reveals that additional due process considerations are 
required before the Board may undertake review of the claim.  
In Kent v. Nicholson, 20 Vet App. 1, (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and what evidence and information is necessary to establish 
entitlement to the underlying claim being sought by the 
claimant.  

A review of the claims file reveals that notice in this 
regard is incomplete.  In Kent, the Court essentially 
required VA to describe more specifically and affirmatively 
the kind of evidence required to constitute material 
evidence.  Kent, at 12 (where prior denial is based on 
conclusion that the disorder preexisted service and was not 
aggravated therein, VA's notice must inform the claimant that 
he or she must submit evidence indicating either that the 
disorder did not in fact exist prior to service and was 
incurred therein or that the preexisting disorder was in fact 
aggravated by service).  

A review of the record reveals the veteran has not been 
provided with such information.

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should furnish the veteran with an 
appropriate VCAA notice letter regarding 
the claim to reopen a claim of service 
connection for dysentery.  This should 
include notification of the evidence of 
record, notification of the information 
that is necessary to establish 
entitlement to service connection for 
dysentery, and notice regarding evidence 
and information necessary to reopen a 
claim.

2.  Thereafter, the case should be 
reviewed on the basis of the additional 
evidence obtained.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity for 
response before the record is returned to 
the Board for  final appellate review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


